Name: COMMISSION REGULATION (EC) No 149/97 of 27 January 1997 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in January 1997 under tariff quotas for meat provided for in Regulation (EC) No 2512/96 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania
 Type: Regulation
 Subject Matter: animal product;  Europe;  EU finance;  tariff policy;  international trade
 Date Published: nan

 No L 25/22 f EN Official Journal of the European Communities 28 . 1 . 97 COMMISSION REGULATION (EC) No 149/97 of 27 January 1997 determining the percentages of quantities which may be allowed in respect of import licence applications lodged in January 1997 under tariff quotas for meat provided for in Regulation (EC) No 2512/96 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2512/96 of 23 December 1996 setting for 1997 rules of application for the tariff quotas for beef and veal provided for by Council Regulation (EC) No 3066/95 for the Repu ­ blic of Poland, the Republic of Hungary, the Czech Repu ­ blic, Slovakia, Bulgaria and Romania ('), and in particular Article 3 (4) thereof, Article 1 1 . The following percentages of quantities covered by import licence applications submitted in respect of the period 1 January to 31 March 1997 under the quotas referred to in Regulation (EC) No 2512/96 may be allowed: (a) 100 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Poland, the Czech Republic, Slovakia, Romania and Bulgaria; (b) 86,478 % of quantities covered by applications in respect of products falling within CN codes 0201 and 0202 originating in Hungary, (c) 14,286 % of quantities covered by applications in respect of products falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland . 2. The quantities available for the period referred to in Article 1 (3) of Regulation (EC) No 2512/96 running from 1 April to 30 June 1997 shall amount to : (a) beef and veal falling within CN codes 0201 and 0202:  3 195,0 tonnes for meat originating in Poland,  1 787,5 tonnes for meat originating in Hungary,  1 215,0 tonnes for meat originating in the Czech Republic,  520,0 tonnes for meat originating in Slovakia,  90,0 tonnes for meat originating in Bulgaria,  548,58 tonnes for meat originating in Romania; (b) 110 tonnes of processed products falling within CN codes 1602 50 31 and 1602 50 39 originating in Poland . Whereas Article 1 ( 1 ) and (3) of Regulation (EC) No 2512/96 fixes the quantities of fresh, chilled or frozen beef and veal originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria, and of processed products originating in Poland which may be imported on special terms in respect of the period 1 January to 31 March 1997; whereas the quantities of fresh , chilled or frozen beef and veal originating in Poland, the Czech Republic, Slovakia, Romania and Bulgaria, covered by import licence applications submitted are such that applications may be accepted in full ; whereas, however, quantities covered by applications in respect of beef and veal originating in Hungary and processed products must be reduced proportionately in accordance with Article 3 (4) of that Regulation; Whereas Article 1 (4) of Regulation (EEC) No 2512/96 states that if for the year 1997 the quantities for which applications for import licences have been submitted for the first, second or third period specified in paragraph 3 of the Article are less than the quantities available, the remaining quantities are to be added to the quantities in respect of the first period, the quantities available for the six countries concerned for the second period running from 1 April to 30 June 1997 should accordingly be determined, Article 2 This Regulation shall enter into force on 28 January 1997.(') OJ No L 345, 31 . 12. 1996, p. 26 . 28 . 1 . 97 EN Official Journal of the European Communities No L 25/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1997. For the Commission Franz FISCHLER Member of the Commission